 

I\i THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LUIS NIEVES, : No. 3:19cv507
Plaintiff :
(Judge Munley)

V.

MARK CAPOZA, e: al.,
Dafendants

SEG R PTE RECT ARR RT OTTERS TUTTE RR U O R  U
SU CSP RAE SARC TTS PARRA PETES TREMOR TAPER TTT RPA REPU RR OP

 

AND NOW, tc: wit, this 28" day of October 2019, we have before us for
disposition Magistreite Judge William Arbuckle’s report and recommendation
(“R&R”) (Doc. 46), which proposes that the plaintiff Luis Nieves’ second
amended complaint (Doc. 42) be dismissed.

On October 2'1, 2019, the plaintiff filed a handwritten letter with the court
that is illegible in pat. (Doc. 47). Liberally construing the legible portions of the
letter, we conclude ‘hat the plaintiff filed this letter with the intent of filing
objections to Judge Arbuckle’s R&R.

In disposing o* objections to a magistrate judge’s report and
recommendation, the district court must make a de novo determination of those
portions of the repo:t against which objections are made. 28 U.S.C. §
636(b)(1)(c); see also Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir. 1983).

The court may acce dt, reject, or modify, in whole or in part, the findings or

 

 

 
 

recommendations rade by the magistrate judge. Henderson v. Carlson, 812
F.2d 874, 877 (3d Cir. 1987). The district court judge may also receive further
evidence or recommit the matter to the magistrate judge with instructions. Id.

After a careful review of the plaintiff's objections (Doc. 47), we find no
specific objection tc any portion of Judge Arbuckle’s R&R. As 28 U.S.C. §
636(b)(1) requires koth timely and specific objections to an R&R, Goney v. Clark,
749 F.2d 5, 6 (3d Cir. 1984), it is hereby ORDERED as follows:

1) The magist ate judge’s report and recommendation (Doc. 46) is
ADOPTED;

2) The plaintifi’s objections (Doc. 47) are OVERRULED;

3) The plaintifl’s second amended complaint (Doc. 42) is DISMISSED
WITHOUT PREJUDICE; and

4) The Clerk cf Court is directed to CLOSE this case.

 

 

 
